 



EXHIBIT 10.3
BELDEN INC.
LONG-TERM INCENTIVE PLAN
1. Purpose
The purpose of the Long-Term Incentive Plan of Belden Inc. (the “Plan”) is to
promote the long-term financial interests of Belden Inc. (the “Company”),
including its growth and performance, by encouraging employees of the Company
and its subsidiaries to acquire an ownership position in the Company, enhancing
the ability of the Company to attract and retain employees of outstanding
ability, and providing employees with an interest in the Company parallel to
that of the Company’ stockholders.
2. Definitions
     2.1 “Administrative Policies” means the administrative policies and
procedures adopted and amended from time to time by the Committee to administer
the Plan.
     2.2 “Award” means any form of stock option, stock appreciation right,
restricted stock award, or performance share granted under the Plan, whether
singly, in combination, or in tandem, to a Participant by the Committee pursuant
to such terms, conditions, restrictions and limitations, if any, as the
Committee may establish by the Award Agreement or otherwise.
     2.3 “Award Agreement” means a written agreement with respect to an Award
between the Company and a Participant establishing the terms, conditions,
restrictions and limitations applicable to an Award. To the extent an Award
Agreement is inconsistent with the terms of the Plan, the Plan shall govern the
rights of the Participant thereunder.
     2.4 “Board shall mean the Board of Directors of the Company.
     2.5 “Change of Control” means a change in control of the Company of a
nature that would be required to be reported (assuming such event has not been
“previously reported”) in response to Item 6(e) of Schedule 4A of Regulation 14A
promulgated under the Exchange Act; provided that, without limitation, a Change
of Control shall be deemed to have occurred at such time as (i) any “person”
within the meaning of Section 14(d) of the Exchange Act, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof unless the election, or the
nomination for election by the Company’s shareholders, of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period.
     2.6 “Change of Control Price” means the higher of (i) the Fair Market Value
on the date of determination of the Change of Control or (ii) the highest price
per share actually paid for the Common Stock in connection with the Change of
Control of the Company.
     2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1



--------------------------------------------------------------------------------



 



     2.8 “Committee” means the Compensation Committee of the Board, or such
other committee designated by the Board to administer the Plan, provided that
the members of the Committee qualify as disinterested administrators under
Rule 16b-3 of the Exchange Act.
     2.9 “Common Stock” means the Common Stock, par value $.01 per share, of
Belden CDT Inc..
     2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.11 “Fair Market Value” means the average of the high and low price of a
share of Common Stock as reported on the composite tape for securities listed on
the Stock Exchange for the applicable date, provided that if no sales of Common
Stock were made on the Stock Exchange on that date, the average of the high and
low prices as reported on the composite tape for the preceding day on which
sales of Common Stock were made.
     2.12 “Participant” means an officer or employee of the Company or its
subsidiaries who is selected by the Committee to participate in the Plan, and
nonemployee directors of the Company to the extent provided in Section 11
hereof.
     2.13 “Stock Exchange” means the New York Stock Exchange or, if the Common
Stock is no longer traded on the New York Stock Exchange, then such other market
price reporting system on which the Common Stock is traded or quoted designated
by the Committee after it determines that such other exchange is both reliable
and reasonably accessible.
3. Administration
     3.1 The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of a majority of a quorum
shall be the acts of the Committee.
     3.2 Subject to the provisions of the Plan, the Committee (i) shall select
the Participants, determine the type of Awards to be made to Participants,
determine the shares or share units subject to Awards, and (ii) shall have the
authority to interpret the Plan, to establish, amend, and rescind any
Administrative Policies to determine the terms and provisions of any agreements
entered into hereunder, and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it shall deem desirable to carry it into
effect. The determinations of the Committee in the administration of the Plan,
as described herein, shall be final and conclusive, provided, however, that no
action shall be taken which will prevent the options granted under Section 11 or
any Award granted under the Plan from meeting the requirements for exemption
from Section 16(b) of the Exchange Act, or subsequent comparable statute, as set
forth in Rule 16(b)-3 of the Exchange Act or any subsequent comparable rule.
     3.3 In order to enable Participants who are foreign nationals or employed
outside the United States, or both, to receive Awards under the Plan, the
Committee may adopt such amendments, Administrative Policies, subplans and the
like as are necessary or advisable, in the opinion of the Committee, to
effectuate the purposes of the Plan.

2



--------------------------------------------------------------------------------



 



4. Eligibility
     All employees of the Company and its subsidiaries who have demonstrated
significant management potential or who have the capacity for contributing in a
substantial measure to the successful performance of the Company, as determined
by the Committee, are eligible to be Participants in the Plan. Participants may
receive one or more Awards under the Plan. Directors of the Corporation other
than directors who are employees of the Corporation shall be eligible only to
receive stock options pursuant to Section 11 hereof. The maximum number of
shares of Common Stock that may be subject to awards to any Participant under
the Plan is 200,000 shares each year of the 10-year term of the Plan, effective
as of the calendar year of 1998.
5. Shares Subject to the Plan
     5.1 The aggregate number of shares of Common Stock available for grants of
Awards under the Plan shall be 3,800,000, subject to the adjustments provided
for in Section 15 hereof. Shares of Common Stock available for issuance under
the Plan may be authorized and unissued shares or treasury shares, as the
Company may from time to time determine.
     5.2 Shares of Common Stock subject to an Award that expires unexercised or
that is forfeited, terminated or cancelled, in whole or in part, or is paid in
cash in lieu of Common Stock, shall thereafter again be available for grant
under the Plan, provided that if the Participant who had been granted such Award
(i) was an officer subject to the provisions of Section 16(b) of the Exchange
Act and (ii) received benefits of ownership of such shares for purposes of
Section 16(b) of the Exchange Act (such as dividends with respect to forfeited
shares of restricted stock), such shares shall not thereafter be available for
grant under the Plan to officers subject to the provisions of Section 16(b) of
the Exchange Act.
6. Awards
     Awards under the Plan may consist of: stock options (either incentive stock
options within the meaning of Section 422 of the Code or nonstatutory stock
options), stock appreciation rights, restricted stock grants and performance
shares. Awards of performance shares and restricted stock may provide the
Participant with dividends or dividend equivalents and voting rights prior to
vesting (whether based on a period of time or based on attainment of specified
performance conditions). The terms, conditions and restrictions of each Award
shall be set forth in an Award Agreement.
7. Stock Options
     7.1 Grants. Awards may be granted in the form of stock options. Stock
options may be incentive stock options within the meaning of Section 422 of the
Code or nonqualified stock options (i.e., stock options which are not incentive
stock options), or a combination of both, or any particular type of tax
advantage option authorized by the Code from time to time.
     7.2 Terms and Conditions of Options. An option shall be exercisable in
whole or in such installments and at such times and upon such terms as may be
determined by the Committee; provided, however, that no stock option shall be
exercisable more than ten years after the date of grant thereof. The option
exercise price shall be established by the Committee, but such price shall not
be less than the Fair Market Value on the date of the stock option’s grant
subject to adjustment as provided in Section 15 hereof.

3



--------------------------------------------------------------------------------



 



     7.3 Restrictions Relating to Incentive Stock Options. Stock options issued
in the form of incentive stock options shall, in addition to being subject to
all applicable terms, conditions, restrictions and limitations established by
the Committee, comply with Section 422A of the Code. Incentive stock options
shall be granted only to full time employees of the Company and its subsidiaries
within the meaning of Section 425 of the Code. The aggregate Fair Market Value
(determined as of the date the option is granted) of shares with respect to
which incentive stock options are exercisable for the first time by an
individual during any calendar year (under this Plan or any other plan of the
Company which provides for the granting of incentive stock options) may not
exceed $100,000 or such other number as may be applicable under the Code from
time to time.
     7.4 Payment. Upon exercise, a Participant may pay the option exercise price
of a stock option in cash, shares of Common Stock, stock appreciation rights or
a combination of the foregoing, or such other consideration as the Committee may
deem appropriate. The Committee shall establish appropriate methods for
accepting Common Stock and may impose such conditions as it deems appropriate on
the use of such Common Stock to exercise a stock option.
     7.5 Additional Terms and Conditions. The Committee may, by way of the Award
Agreement or Administrative Policies, establish such other terms, conditions or
restrictions, if any, on any stock option award, provided they are consistent
with the Plan. The Committee may condition the vesting of stock options on the
achievement of financial performance criteria established by the Committee at
the time of grant.
8. Stock Appreciation Rights
     8.1 Grants. Awards may be granted in the form of stock appreciation rights
(“ SARs”). SARs shall entitle the recipient to receive a payment equal to the
appreciation in market value of a stated number of shares of Common Stock from
the price stated in the Award Agreement to the Fair Market Value on the date of
exercise or surrender. An SAR may be granted in tandem with all or a portion of
a related stock option under the Plan (“Tandem SARs”), or may be granted
separately (“Freestanding SARs”); provided, however, that Freestanding SARs
shall be granted only to Participants who are foreign nationals or are employed
outside of the United States, or both, and as to whom the Committee determines
the interests of the Company could not as conveniently be served by the grant of
other forms of Awards under the Plan. A Tandem SAR may be granted either at the
time of the grant of the related stock option or at any time thereafter during
the term of the stock option. An SAR may be exercised no sooner than six months
after it is granted. In the case of SARs granted in tandem with stock options
granted prior to the grant of such SARs, the appreciation in value shall be
appreciation from the option exercise price of such related stock option to the
Fair Market Value on the date of exercise.
     8.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be exercisable
to the extent, and only to the extent, that the related stock option is
exercisable. Upon exercise of a Tandem SAR as to some or all of the shares
covered in an Award, the related stock option shall be cancelled automatically
to the extent of the number of SAR’s exercised, and such shares shall not
thereafter be eligible for grant under Section 5 hereof.
     8.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The base price of a Freestanding SAR shall be
determined by the Committee; provided, however, that such price shall not be
less than the Fair Market Value on the date of the award of the Freestanding
SAR.
     8.4 Deemed Exercise. The Committee may provide that an SAR shall be deemed
to be exercised at the close of business on the scheduled expiration date of
such SAR, if at such time the SAR by its terms is otherwise exercisable and, if
so exercised, would result in a payment to the Participant.

4



--------------------------------------------------------------------------------



 



     8.5 Additional Terms and Conditions. The Committee may, by way of the Award
Agreement or Administrative Policies, determine such other terms, conditions and
restrictions, if any, on any SAR Award, provided they are consistent with the
Plan.
9. Restricted Stock Awards
     9.1 Grants. Awards may be granted in the form of restricted stock
(“Restricted Stock Awards”). Restricted Stock Awards shall be awarded in such
numbers and at such times as the Committee shall determine.
     9.2 Award Restrictions. Restricted Stock Awards shall be subject to such
terms, conditions or restrictions as the Committee deems appropriate including,
but not limited to, restrictions on transferability, requirements of continued
employment, individual performance or the financial performance of the Company.
The period of vesting and the forfeiture restrictions shall be established by
the Committee at the time of grant, except that each restriction period shall
not be less than 12 months.
     9.3 Rights as Shareholders. During the period in which any restricted
shares of Common Stock are subject to forfeiture restrictions imposed under the
preceding paragraph, the Committee may, in its discretion, grant to the
Participant to whom such restricted shares have been awarded, all or any of the
rights of a shareholder with respect to such shares, including, but not limited
to, the right to vote such shares and to receive dividends.
     9.4 Evidence of Award. Any Restricted Stock Award granted under the Plan
may be evidenced in such manner as the Committee deems appropriate, including,
without limitation, book entry registration or issuance of a stock certificate
or certificates.
10. Performance Shares
     10.1 Grants. Awards may be granted in the form of shares of Common Stock
that are earned only after the attainment of predetermined performance targets
during a performance period as established by the Committee (“Performance
Shares”).
     10.2 Performance Criteria. The Committee may grant an Award of Performance
Shares to Participants as of the first day of each Performance Period. As used
herein, the term “Performance Period” means the period during which a
Performance Target is measured and the term “Performance Target” means the
predetermined goals established by the Committee. A Performance Target will be
established at the beginning of each Performance Period. At the end of the
Performance Period, Performance Shares shall be converted into Common Stock (or
cash or a combination of Common Stock and cash, as determined by the Award
Agreement) and distributed to Participants based upon such entitlement. Award
payments made in cash rather than the issuance of Common Stock shall not, by
reason of such payment in cash, result in additional shares being available for
reissuance pursuant to Section 5 hereof.
     10.3 Additional Terms and Conditions. The Committee may, by way of the
Award Agreement or Administrative Policies, determine the manner of payment of
Awards of Performance Shares and other terms, conditions or restrictions, if
any, on any Award of Performance Shares, provided they are consistent with the
Plan.

5



--------------------------------------------------------------------------------



 



11. Directors’ Stock Options
     11.1 Grants. Awards may be granted to nonemployee directors only in the
form of stock options satisfying the requirements of this Section 11 (“Director
Stock Options”). Subject to Section 15 hereof, on the date following the
commencement of the Company’s annual meeting of stockholders each year, there
shall be granted to each nonemployee director an option to purchase 2,000 shares
of Common Stock. All such options shall be nonstatutory stock options.
     11.2 Option Exercise Price. The option exercise price of Director Stock
Options shall be 100 percent of the Fair Market Value on the date such options
are granted. The Committee shall be authorized to compute the price per share on
the date of grant. Payment of the option exercise price may be made in cash or
in shares of Common Stock or a combination of cash and Common Stock.
     11.3 Option Agreement. Director Stock Options shall be evidenced by an
Award Agreement, dated as of the date of the grant, which agreement shall be in
such form, consistent with the terms and requirements of this Section 11, as
shall be approved by the Committee from time to time and executed on behalf of
the Company by its chief executive officer.
     11.4 Terms and Conditions of Director Stock Option. Director Stock Options
shall become fully exercisable on the first anniversary of the date of grant and
shall terminate upon the expiration of five years from the date of grant. To the
extent an option is not otherwise exercisable at the date of the nonemployee
director’s retirement under a retirement plan or policy of the Company, it shall
become fully exercisable upon such retirement provided, however, that Director
Stock Options shall not become exercisable under this sentence prior to the
expiration of six months from the date of grant. Upon such retirement, such
options shall be exercisable for a period of one year, subject to the original
term thereof. Options not otherwise exercisable at the time of the disability or
death of a nonemployee director during continued service with the Company shall
become fully exercisable upon his disability or death, unless the date of
disability or death occurs prior to the expiration of six months from the date
of grant. Upon the disability or death of a nonemployee director while in
service as a director, such options shall remain exercisable (subject to the
original term of the option) for a period of one year after the date of
disability or of death. To the extent an option is exercisable on the date a
director ceases to be a director (other than by reason of disability, death or
retirement), the option shall continue to be exercisable (subject to the
original term of the option) for a period of 90 days thereafter.
     11.5 Transferability. No option shall be transferable by a nonemployee
director except by will or the laws of descent and distribution, and during the
director’s life time options may be exercised only by him or his legal
representative.
     11.6 Change of Control. Director Stock Options not otherwise exercisable at
the time of a Change of Control shall become fully exercisable upon such Change
of Control; provided, however, that options shall not become exercisable under
this provision prior to the expiration of six months from the date of grant.
12. Dividends and Dividend Equivalents; Deferrals
     12.1 If an Award is granted in the form of a Restricted Stock Award or a
Freestanding SAR, the Committee may choose, at the time of the grant of the
Award, to include as part of such Award an entitlement to receive dividends or
dividend equivalents, subject to such terms, conditions, restrictions or
limitations, if any, as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner and at such time as the
Committee shall determine.

6



--------------------------------------------------------------------------------



 



     12.2 The Committee may permit Participants to elect to defer the issuance
of shares or the settlement of Awards in cash under Administrative Policies
established by the Committee. It may also provide that deferred settlements
include the payment or crediting of interest on the deferral amounts or the
payment or crediting of dividend equivalents on deferred settlements denominated
in shares.
13. Termination of Employment
     The Committee shall adopt Administrative Policies determining the
entitlement of Participants who cease to be employed by either the Company or
its subsidiaries due to death, disability, resignation, termination or
retirement pursuant to an established retirement plan or policy of the Company
or its subsidiaries.
14. Assignment and Transfer
     The rights and interests of a Participant under the Plan may not be
assigned, encumbered or transferred except, in the event of the death of a
Participant, by will or the laws of descent and distribution.
15. Adjustments Upon Changes in Capitalization
     In the event of any change in the outstanding shares of Common Stock by
reason of a reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any change in the
corporate structure or shares of the Company, the maximum aggregate number and
class of shares as to which Awards may be granted under the Plan and the shares
issuable pursuant to then outstanding Awards shall be appropriately adjusted by
the Committee, whose determination shall be final.
16. Withholding Taxes
     The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law to be withheld
therefrom, or to require a Participant to pay to the Company such amount
required to be withheld prior to the issuance or delivery of any shares of Stock
or the payment of cash under the Plan. The Committee may, in its discretion,
permit a Participant to elect to satisfy such withholding obligation by having
the Company retain the number of shares of Common Stock whose Fair Market Value
equals the amount required to be withheld. Any fraction of a share of Common
Stock required to satisfy such obligation shall be disregarded and the amount
due shall instead be paid in cash to the Participant.

7



--------------------------------------------------------------------------------



 



17. Regulatory Approvals and Listings
     Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver certificates of Common
Stock evidencing Restricted Stock Awards or any other Award payable in Common
Stock prior to (i) the obtaining of any approval from any governmental agency
which the Company shall, in its sole discretion, determine to be necessary or
advisable, (ii) the admission of such shares to listing on the Stock Exchange
and (iii) the completion of any registration or other qualification of said
shares under any state or federal law or ruling of any governmental body which
the Company shall, in its sole discretion, determine to be necessary or
advisable.
18. No Right to Continued Employment or Grants
     No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company or its subsidiaries. Further, the company
and its subsidiaries expressly reserve the right at any time to dismiss a
Participant free from any liability, or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
19. Change of Control
     In the event of a Change of Control, (i) all SARs which have not been
granted in tandem with stock options and which have been outstanding for at
least six months shall become exercisable in full, (ii) the restrictions
applicable to all shares of restricted stock shall lapse and such shares shall
be deemed fully vested and all restricted stock granted in the form of share
units shall be paid in cash, (iii) all Performance Shares shall be deemed to be
earned in full and all Performance Shares granted in the form of share units
shall be paid in cash, and (iv) any Participant who has been granted a stock
option which is not exercisable in full shall be entitled, in lieu of the
exercise of the portion of the stock option which is not exercisable, to obtain
a cash payment in an amount equal to the difference between the option price of
such stock option and (A) in the event the Change of Control is the result of a
tender offer or exchange offer for the Common Stock, the final offer price per
share paid for the Common Stock, or such lower price as the Committee may
determine with respect to any incentive stock option to preserve its incentive
stock option status, multiplied by the number of shares of Common Stock covered
by such portion of the stock option, or (B) in the event the Change of Control
is the result of any other occurrence, the aggregate value of the Common Stock
covered by such portion of the stock option, as determined by the Committee at
such time. The Committee may, in its discretion, include such further provisions
and limitations in any agreement documenting such Awards as it may deem
equitable and in the best interests of the Company.
20. Amendment
     The Board may amend, suspend or terminate the Plan or any portion thereof
at any time, provided that no amendment shall be made without stockholder
approval if such approval is necessary in order for the Plan to continue to
comply with Rule 16b-3 under the Exchange Act; and provided further, that the
provisions of Section 11 shall not be amended more than once every six months,
other than to comport with changes in the Internal Revenue Code, the Employee
Retirement Income Security Act, or the rules thereunder.

8



--------------------------------------------------------------------------------



 



21. Governing Law
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Delaware and applicable Federal law.
22. Rights as Shareholder
     Except as otherwise provided in the Award Agreement, a Participant shall
have no rights as a shareholder until he or she becomes the holder of record. To
the extent any person acquires a right to receive payments from the Company
under this Plan, such rights shall be no greater than the rights of an unsecured
creditor of the Company.
23. Effective Date
     23.1 The Plan shall be effective upon approval by the board, subject to
approval by the holders of a majority of the shares of Common Stock. Subject to
earlier termination pursuant to Section 20, the Plan shall have a term of
10 years from its effective date. After termination of the Plan, no future
Awards may be granted but previously made Awards shall remain outstanding in
accordance with their applicable terms and conditions and the terms and
conditions of the Plan.
     23.2 Any Awards made prior to approval by the shareholders of the Company
shall be effective when made, but shall be conditioned on, and subject to such
approval.

9